     Case 4:19-cv-00239-WTM-CLR Document 5 Filed 10/29/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COXJRT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


CALVIN B. JAMES,

      Plaintiff,

V.                                              CASE NO. CV419-239


CLERK SCOTT L. POFF, United
States District Court, Southern
District of Georgia; CRAIG
BANIELLE, Attorney; and UNITED
STATES DISTRICT COURT, Southern
District of Georgia, Savannah
Division;


      Defendants.




                                  ORDER


     Before   the    Court   is   the   Magistrate     Judge's    Report      and

Recommendation (Doc. 3), to which no objections have been filed.

After a careful review of the record, the report and recommendation

is ADOPTED as the Court's opinion in this case. As a result,

Defendant's   motion   to    proceed    in   forma   pauperis    (Doc.   2)   is

DISMISSED AS MOOT and Plaintiff's complaint is DISMISSED WITHOUT

PREJUDICE. The Clerk of Court is DIRECTED to close this case.


     SO ORDERED this ^27^^ day of October 2020.

                                   WILLIAM T. MOORE, Jl
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
